Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19-22, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 8,209,933) in view of Tsuzuki (US 4,545,701) and Post (US 6,688,828).  
Law discloses a connections system comprising first and second concrete slabs (142 and 146) connected with a fastener (102) where a first of the concrete slabs includes first and second planer parallel surfaces with a third planer surface extending from the first surface to the second surface and a second of the concrete slabs includes fourth and fifth planer parallel surfaces with a sixth planer surface extending from the forth surface to the fifth surface.  The third and sixth surfaces are parallel and the first and forth and second and fifth surfaces are co-planer (see Fig. 15 for example).  The concrete slabs are discloses can be precast and set horizontally to form a floor (column 1, second paragraph) where the first and fourth surfaces are read as the upper surfaces.  The connection system further includes the slabs provided with ducts (106) and the fastener (102) extending through the ducts.  Law does not disclose the connection system having the ducts curved with a curved bolt within the ducts to connect the slabs.

Law in view of Tsuzuki does not disclose the bolt comprising a shape memory alloy.  Post discloses a bolt (10) comprising a superelastic nickel titanium (nitinol) shape memory alloy (column 4, paragraph beginning line 8) to self-torque the fastener.  The nitinol would be non-corroding.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the bolt of modified Law out of a shape memory alloy as disclosed in Post for the same reason, so as to self-torque the fastener as explained in Post.  
In regards to claims 19 and 20 it is well known to those skilled in the art to make bolts in different sizes depending on design requirements.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the bolt of modified Law in any size, including 4 to 6 feet, depending design requirements where the bolt would be used.
In regards to claim 30, the limitations therein are recitations of intended use of which the structure resulting from the combination would be capable of since it include all the same elements.  See MPEP 2114.

s 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Law as applied to claim 1 above, and further in view of Keenan (US 8,800,232).  Law in view of Tsuzuki and Post does not disclose the slabs as double tee beams in a parking structure.  Keenan discloses a connection system including concrete slabs where the concrete slabs are double tee beams which form part of a parking structure (top of column 7).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to replace the concrete slabs of modified Law with double tee beams as part of a parking structure as disclosed in Keenan because both modified Law and Keenan are from the same field of endeavor, namely bolt type connections systems for concrete slabs, so replacing one slab for another would yield the same predictable results where the double tee beams would find a different utility as part of a parking structure.


Response to Remarks
After considering applicant’s remarks the rejection is maintained largely unchanged.

Applicant argues there would be no rational for the combination of Law (US 8,209,933) in view of Tsuzuki (US 4,545,701).  Applicant argues that in all the embodiments of Law fixing medium is required to fix the ends of the dowel to the building material where the fixing medium would not be part of the modification.  In response, the examiner does not necessarily agree the fixing medium is required in all the embodiments but nonetheless will concede the argument because it is not germane to the rejection.  The rejection is only relying on Law for the concrete slabs having parallel rectangular profiles where the concrete slabs are connected with a connection system.  The rejection is not relying on any part of the connection system only that there is a connection system utilizing a dowel where the dowel teaches a similar filed of endeavor to Tsuzuki.  In the rejection the connection system of Law is 

Applicant argues that only by major modification of Law would the fixing chamber be accessible to ends of the bolt for which there would be no rational because the entire point and focus of Law is for there to be a fixing medium in a fixing chamber which would be destroyed by the modification with Tsuzuki.  In response, the examiner agrees there would no longer be a fixing medium in a fixing chamber in the modification of Law but, the examiner does not agree that is entire point of Law.  The point of Law is to connect blocks of building material with a shear connector for transferring shear between the blocks (Law: first paragraph) which is the same point of the connection system disclosed in Tsuzuki (Tsuzuki: column 3, paragraph beginning line 3).  Therefore, replacing the connection system of Law with connection system of Tsuzuki would maintain the same point.

Applicant does not address new claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677